

April 24, 2018
    
John Weisenseel
1345 Avenue of the Americas
New York, NY 10105


Dear John:


This letter is to confirm the details of your agreement with AllianceBernstein
L.P. (“AB”) regarding a special award (“Award”) of restricted limited
partnership units (“Restricted Units”) in AllianceBernstein Holding L.P.
(“Holding”). The Award is intended to (i) help ensure achievement of AB’s
corporate, financial and workplace talent objectives for the relocation to the
city where AB will establish its new principal office (“New Location”), and (ii)
reflect the importance of your move to the New Location and your leadership of
your strategic business unit (‘SBU”) in that process. Accordingly, the Award is
contingent upon your satisfying the conditions described below regarding the
achievement of these objectives for the move, and your moving to, and
establishing your principal residence and tax domicile in, the New Location on
or before December 31, 2019, and successfully leading your SBU in that process.


On April 24, 2018 (the “Grant Date”), the date of this letter, you are being
granted Restricted Units in an amount equal to $4.0 million, with the number of
Restricted Units based on the closing price on the New York Stock Exchange of a
Holding Unit on the Grant Date, and rounded up to the nearest whole number of
units. The Restricted Units shall vest (and no longer be subject to forfeiture),
subject to the conditions described below, on December 1, 2022; provided that
you continue to be employed by AB, and maintain your principal residence in the
New Location, on the vesting date; and provided further that, if your employment
is terminated by AB without “Cause” (as defined in the Addendum annexed hereto),
or as a result of your Death or Disability (as defined in your 2017 Award
Agreement under AB’s Incentive Compensation Award Program), there will vest
immediately a pro-rated portion of the Restricted Units (based on the number of
days elapsed, compared to the total number of days, in the vesting period, and
subject to the Compensation Committee of AB’s Board of Directors determining
your satisfaction of the conditions described below on an interim basis during
your employment). If the New Location ceases to be your principal residence
because AB requests that you move to another location, the Restricted Units will
continue to vest according to the above vesting schedule so long as you remain
employed by AB. Subject to accelerated delivery upon termination of employment
as described above, all of the Restricted Units, subject to applicable
withholding, shall be delivered to you as promptly as possible after December 1,
2022.


Consistent with the intended purpose of the award as described above (i.e., to
help ensure the achievement of AB’s corporate, financial and workforce talent
objectives for the move to the New Location), the vesting on December 1, 2022 of
all or any portion of the Restricted Units will be contingent on an assessment
by the Compensation Committee of AB’s Board of Directors, with appropriate input
from AB’s Chief Executive Officer (the “CEO”), as to whether, and the extent to
which, (i) the move to the New Location was executed without major disruption or
reputational damage to AB, (ii) AB‘s targets for cost savings and implementation
costs for the move (as determined and




--------------------------------------------------------------------------------




communicated to you in writing by AB’s CEO and Chief Operating Officer) have
been achieved, and (iii) the level of workforce talent and diversity at the New
Location is satisfactory. With respect to each of these three factors, the
Compensation Committee, with appropriate input from the CEO, shall assess
achievement of the factors within your SBU and with respect to AB overall. In
each of December 2019, 2020 and 2021, the CEO and the Compensation Committee
will advise you as to whether or not in their judgment your performance is on
track for you to receive the full number of Restricted Units awarded under this
letter.


Holding will pay to you the cash distributions with respect to the unvested
Restricted Units and any vested but undelivered Restricted Units on the same
dates as cash distributions generally are paid to holders of Holding Units.


If your employment with AB ceases for any reason prior to December 1, 2022,
Holding will deliver to you any vested Restricted Units, subject to applicable
withholding, and you will immediately forfeit any unvested Restricted Units.


This award has been made under the AB 2017 Long Term Incentive Plan (the “Plan”)
and is, accordingly, subject to the Plan, including Section 11 of the Plan (a
copy of which is attached hereto), which provides that awards made under the
Plan that constitute nonqualified deferred compensation are intended to comply
with Section 409A of the Internal Revenue Code, as amended, and which also
provides more specifically that certain distributions in respect of such awards
made on account of a “separation from service” within the meaning of Section
409A are subject to the six-month delay imposed under Section 409A.


Except as specifically set forth herein, all compensation is contingent upon
your continued employment, which is at will, and subject to appropriate
withholdings.


This letter confirms our entire understanding with respect to the subject hereof
and supersedes any and all prior agreements and understandings whether written
or oral with respect thereto. I would appreciate your signing and returning a
copy of this letter to confirm your acceptance and understanding of the terms
contained in this letter.




























--------------------------------------------------------------------------------




ALLIANCEBERNSTEIN HOLDING L.P.
By:    ALLIANCE BERNSTEIN CORPORATION


By:     /s/ Larry Cranch            
Larry Cranch
General Counsel


ALLIANCEBERNSTEIN L.P.
By:     ALLIANCEBERNSTEIN CORPORATION


By:    /s/ Larry Cranch            
Larry Cranch
General Counsel


ACCEPTED AND AGREED DATED


/s/ John Weisenseel                 April 26, 2019        
John Weisenseel



Addendum
“Cause” shall mean: (a) conviction, whether following trial or by plea of guilty
or nolo contendere (or similar plea), in a criminal proceeding (i) on a
misdemeanor charge involving fraud, false statements or misleading omissions,
wrongful taking, embezzlement, bribery, forgery, counterfeiting or extortion, or
(ii) on a felony charge or (iii) on an equivalent charge to those in clauses (i)
and (ii) in jurisdictions which do not use those designations; (b) engaging in
any conduct which constitutes an employment disqualification under applicable
law (including statutory disqualifications as defined under the Securities
Exchange Act of 1934, as amended); (c) material failure to perform the duties
associated with your job function or intentional refusal to follow reasonable
requests of your manager without justification; (d) violation of any securities
or commodities laws, any rules or regulations issued pursuant to such laws, or
the rules and regulations of any securities or commodities exchange or
association of which AB or any of its affiliates is a member; (e) violation of
any AB policy concerning hedging or confidential or proprietary information, or
any material violation of any other AB investment-related policy in effect from
time to time; (f) engaging in any act or making any statement which materially
impairs, impugns, denigrates, disparages or negatively reflects upon the name,
reputation or business interests of AB or any of its affiliates; or (g) engaging
in any conduct materially detrimental to AB or any of its affiliates, including
engaging in any activity deemed to be competitive with AB or any affiliate. In
the event of a termination for cause under subparts (c), (f) or (g), AB will
give you a minimum of ten (10) days’ written notice and an opportunity to cure
within thirty (30) days after receipt of notice.






















    




























